

    
Exhibit 10.14


Amended and Restated
Federal Home Loan Banks P&I Funding and Contingency Plan Agreement


This Amended and Restated Federal Home Loan Banks P&I Funding and Contingency
Plan Agreement (“Agreement”) is entered into as of this 1st day of January, 2017
(the “Effective Date”) by and among the Office of Finance (the “OF”) and each of
the Federal Home Loan Banks (“Banks”) and supersedes the Federal Home Loan Banks
P&I Funding and Contingency Plan Agreement, effective as of July 20, 2006, by
and among the OF and Banks. The OF and the Banks are sometimes referred to
herein individually as a “party” and collectively as the “parties.” All
references in this Agreement to any of the parties to this Agreement include
such party or any successor entity.


WHEREAS, the Banks are jointly and severally liable for the payment of
consolidated obligations issued pursuant to Section 11 of the Federal Home Loan
Bank Act, as amended (12 U.S.C. §1431) (“COs”); and
WHEREAS, the OF has the authority under 12 CFR § 1273.6(a), or any successor
provision adopted by the Federal Housing Finance Agency (the “Finance Agency”),
to issue and service (including making timely payments on principal and interest
due) consolidated obligations issued on behalf of the Banks pursuant to, and in
accordance with, the policies and procedures established by the OF Board of
Directors; and
WHEREAS, the OF and the Banks have developed P&I Funding and Contingency Plan
Procedures (as the same may be amended, modified, or supplemented, the
“Procedures”) to deal with the possibility that a Bank may not make a payment of
debt service on COs to the OF on a timely basis; and
WHEREAS, the OF Board of Directors has approved the Procedures and determined
that the OF should obtain the written agreement of the Banks on several matters
relating to the Procedures, which matters are included in this Agreement; and
WHEREAS, the Federal Housing Finance Board (“Finance Board,” predecessor to the
Finance Agency), supported the initial adoption of the OF’s and the Bank’s
Procedures to deal with the possibility that a Bank may not make a payment of
debt service on COs to the OF on a timely basis by issuing the waiver attached
hereto as Exhibit A of its prohibition of the direct placement of COs with Banks
(contained in former 12 CFR § 966.8(c), and superseded by 12 CFR § 1270.9, which
prohibits COs from being purchased by any Bank as part of an initial issuance
whether purchased directly from the OF or indirectly through an underwriter) to
accommodate the implementation of the such Procedures, based in part on its view
that timely payment of all principal and interest to investors in COs is
essential to maintain the confidence of investors and potential investors in
COs; and
Whereas, the Waiver provides that the interest rate paid by the Bank that has
not remitted all the funds to the OF by the agreed upon deadline on the CO
issued pursuant to the Waiver shall be at least 500 basis points above the
federal funds rate.




--------------------------------------------------------------------------------






NOW THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the parties hereby agree as follows:
1.
Authorization of Issuance of COs



Each Bank agrees that if it is a “Delinquent Bank” (as defined below), the OF
may cause one or more overnight “Plan COs” (as defined below) to be issued on
behalf of the Delinquent Bank for the benefit of one or more “Contingency Banks”
(as defined below), each such Plan CO to be issued to a Contingency Bank in the
principal amount equal to the amount of funds provided by that Contingency Bank
on behalf of that Delinquent Bank, to mature on the following Business Day (as
defined below), and to bear interest on such principal amount from the date of
issuance to but not including that maturity date, due and payable on that
maturity date, at the rate per annum (the “Base Cost”) equal to (a) the
overnight fed funds quote obtained by the OF from a recognized funds broker to
be paid for any available funds delivered to the OF by a Contingency Bank or
withheld from its “positive net position” as described in Section 2 of this
Agreement or (b) the actual cost if funds are purchased by that Contingency Bank
in the open market and delivered to the OF. All such interest shall be
calculated on an actual/360 basis based on the number of days the Plan CO is
outstanding, including non-Business Days. The Delinquent Bank shall also be
obligated to pay “Additional Interest” as set forth in Section 3 of this
Agreement, all or a portion of which will satisfy the obligation of the
Delinquent Bank under the Waiver to pay an interest rate on the Plan CO that is
at least 500 basis points above the federal funds rate.
The OF shall issue a Plan CO in physical form under those circumstances and
apply the proceeds therefrom on behalf of that Delinquent Bank as provided for
in the Procedures. Each Bank hereby authorizes the OF, and the OF hereby agrees,
to hold any Plan COs issued as agent for each such Bank when it acts as a
Contingency Bank.
For purposes of this Agreement,
a “Delinquent Bank” means a Bank that misses any funding time specified in the
Procedures, including a funding time for the repayment of Plan COs; and
a “Plan CO” means a CO issued on behalf of a Delinquent Bank to one or more
Contingency Banks. For the avoidance of doubt, although a Delinquent Bank is
primarily responsible for repayment of a Plan CO issued on its behalf, each Plan
CO is the joint and several obligation of all of the Banks; and
a “Contingency Bank” means any Bank that provides funds for a Delinquent Bank
under the Procedures; and
“Business Day” means any day other than (i) a Saturday, (ii) a Sunday or (iii)
any day on which banking institutions in New York City are authorized or
required by law or executive order to close.
2.
Use of Proceeds to Purchase COs

Each Bank shall be obligated to provide and authorizes the OF to apply any
“positive net position” (i.e., the amount by which end-of-day proceeds received
by a Bank from


- 2 -

--------------------------------------------------------------------------------




sale of COs on one day exceed payments by that Bank on COs on the same day) of
that Bank to the purchase of a Plan CO issued on behalf of a Delinquent Bank,
thereby causing such Bank to become a Contingency Bank, based on the priority
established in the matrix attached hereto as Exhibit B (“Contingency Funding
Matrix”) and otherwise in accordance with the Procedures.
3.
Additional Interest

Each Bank agrees that if it is a Delinquent Bank, then it will pay an amount
(“Additional Interest”) in accordance with the following schedule in addition to
interest equal to the Base Cost:
1st offense             PLUS 500 basis points per annum of the delinquent amount
2nd offense             PLUS 750 basis points per annum of the delinquent amount
3rd and
    subsequent offenses         PLUS 1,000 basis points per annum of the
delinquent amount


The Additional Interest will be calculated on an actual/360 basis based on the
actual number of days the related Plan CO is outstanding, including non-Business
Days, from the date of issuance to but excluding the stated maturity date. For
purposes of this calculation, Additional Interest attributable to a delinquent
amount that is not related to the principal amount of a Plan CO (i.e., because
the Delinquent Bank pays all or a portion of its delinquent amount after a
deadline but before a Contingency Bank is entitled to have a Plan CO issued for
its benefit on behalf of the Delinquent Bank with respect to such amount) will
be assessed on that delinquent amount assuming that a Plan CO was issued with a
principal amount equal to that delinquent amount and that the Plan CO would
mature on the next Business Day.
For purposes of calculating Additional Interest, each different time deadline
established under the Procedures will accrue its own separate count of the
number of offenses, so that a Delinquent Bank will pay a separate amount for
each such time deadline missed, and the step-up in Additional Interest for the
occurrence of a particular offense will only be measured with regard to offenses
that have occurred within the 36-month period ending on the date of that
particular offense (the “Delinquency Measurement Period”). For example, if a
Delinquent Bank twice misses a morning deadline and once misses an afternoon
deadline, all as established under the Procedures, within a Delinquency
Measurement Period, then the Delinquent Bank shall have been subject to
Additional Interest of 500 basis points with respect to the first morning
deadline missed, Additional Interest of 750 basis points with respect to the
second morning deadline missed, and Additional Interest of 500 basis points with
respect to the afternoon deadline missed.
Each Bank agrees that (i) for each Plan CO issued, the first 100 basis points of
the Additional Interest shall be assessed against the Delinquent Bank for the
benefit of the Contingency Bank that purchased the Plan CO as provided in
Section 1 of this Agreement, and the balance of the Additional Interest assessed
against the Delinquent Bank (i.e., 400 basis points, 650 basis points, or 900
basis points) will be divided equally among the Banks (including the Contingency
Banks) that are not Delinquent Banks with


- 3 -

--------------------------------------------------------------------------------




respect to the same funding time specified in the Procedures and (ii) for
Additional Interest attributable to a delinquent amount that is not related to a
Plan CO, the Additional Interest will be divided equally among the Banks that
are not Delinquent Banks with respect to the same funding time specified in the
Procedures. Each of the Banks and the OF agree that any Additional Interest will
be allocated and paid through the monthly assessment from the OF, and that the
Additional Interest is not the joint and several obligation of the Banks.
Notwithstanding anything in this Section 3 or Section 7(a) or (b) of this
Agreement to the contrary, and subject to Sections 5(a) and (d) below, each Bank
agrees that assessment of the Additional Interest shall be subject to the
appellate process contained in the Procedures and that the OF shall have the
authority to waive all or any portion of the Additional Interest or excuse the
occurrence of any offense as provided for in the Procedures. To the extent
permitted under the Waiver, the assessment of Additional Interest shall be
suspended pending completion of the appellate process.
4.
Reallocation of COs



Each Bank agrees that if a Bank is a Delinquent Bank, with respect to each Plan
CO issued to a Contingency Bank on behalf of a Delinquent Bank, each Bank that
is a “Reallocation Bank” (as defined below) shall immediately have the
obligation to purchase that Reallocation Bank’s “Pro Rata Share” (as defined
below) of such Plan CO from that Contingency Bank, with such obligation to
purchase being effective immediately upon the issuance of the Plan CO , subject
to the proviso in the following paragraph.
Each Bank agrees that if it is a Reallocation Bank, it will wire to the
Contingency Bank that holds a Plan CO an amount equal to (i) its Pro Rata Share
of the principal amount of that Plan CO, plus (ii) accrued interest thereon from
the date of issue of the Plan CO until its stated maturity date equal to the
Base Cost, not later than 1:00 p.m., Eastern Time, on the second Business Day
following the date of issuance of that Plan CO; provided, however, that such
Reallocation Bank shall not be required to wire funds to the extent that it
determines in good faith such purchase will violate any rule, regulation or
binding policy of the Finance Agency, and under those circumstances such
Reallocation Bank shall be excused from its obligation to make such payment to
the Contingency Bank, but not from its joint and several obligation, with
respect to such Plan CO. The wire shall be sent to the account identified by the
Contingency Bank for that purpose, and time is of the essence with respect to
the wire. In the event there are multiple Plan COs issued on a particular date,
Reallocation Banks shall not favor any Contingency Bank over any other
Contingency Bank, and shall purchase its Pro Rata Shares of such Plan COs on a
proportional basis. To the extent that a Plan CO is repaid prior to the
settlement of a Reallocation Bank’s obligations to purchase its Pro Rata Share,
that Pro Rata Share shall be reduced proportionally by the amount so repaid.
Each Contingency Bank shall promptly notify the OF of its receipt of payment of
the Pro Rata Share amounts from the Reallocation Banks. Promptly following
receipt of that notice and confirmation of the payment from the Reallocation
Banks, the OF shall cancel such original outstanding physical Plan CO and shall
reissue replacement physical Plan COs with the principal amounts representing
the respective Pro Rata Shares of the Reallocation Banks that have paid for
their purchase of the Plan CO, along with a Plan


- 4 -

--------------------------------------------------------------------------------




CO representing the balance of the principal amount of the original Plan CO that
is retained by the Contingency Bank. Each such reissued Plan CO remains a “Plan
CO” for purposes of this Agreement and the Procedures, but a Reallocation Bank
will not be treated as the Contingency Bank with respect thereto. Each Bank
hereby authorizes the OF, and the OF hereby agrees, to hold any such reissued
Plan COs payable to such Bank as agent for such Bank’s benefit, and to pay debt
service on such CO to the record owner of such Plan CO as reflected on the OF’s
books following reissuance.
For purposes of this Section,
a “Reallocation Bank” with respect to a Plan CO means each Bank other than (i)
any Delinquent Bank on behalf of which that Plan CO or any other Plan CO was
originally issued on the same date, and (ii) the Contingency Bank that owns that
Plan CO;
“Pro Rata Share” of a Reallocation Bank means a fraction, the numerator of which
is the total amount of outstanding COs for which the Reallocation Bank is
primary obligor as of the Most Recent Measurement Date, and the denominator of
which is the total amount of outstanding COs for which all Reallocation Banks
and the Contingency Bank are primary obligor as of the Most Recent Measurement
Date; and
“Most Recent Measurement Date” means the most recent month-end data calculated
by the OF and available on the OF’s Debt Servicing System, which amount is not
adjusted for inter-bank ownership of COs.
The Banks agree that the provisions of this Section 4 shall not affect the
allocation of Additional Interest pursuant to the fourth paragraph of Section 3
of this Agreement, including without limitation the allocation of the first 100
basis points of Additional Interest pursuant to such paragraph to a Contingency
Bank that acquired the Plan CO at original issuance.
One or more Contingency Banks and Reallocation Banks may agree among themselves
to net their payments to each other that are due as a result of multiple Plan
COs having been issued and subject to reallocation on the same date.
Each Bank agrees that the formula for determining the Pro Rata Shares has been
agreed to by the Banks solely for the purpose of this Agreement and is not
intended to represent an agreed upon allocation of risk or responsibility for
any other purpose.
The provisions of this Section 4 shall survive any termination of this Agreement
with respect to any Plan CO issued prior to such termination.
5.
Acknowledgements

Each Bank acknowledges and agrees that:
(a)
the Base Cost plus the Additional Interest assessed against a Delinquent Bank
may not be lower than the amount required to be paid by the Delinquent Bank
under the Waiver;



- 5 -

--------------------------------------------------------------------------------






(b)
the OF shall be required to provide any notice of issuance of a Plan CO
hereunder to the Finance Agency, which notice is presently required by the
Waiver to be provided no later than 5:00 P.M. eastern time on the date of the
issuance of the Plan CO;

(c)
its agreement in Section 1 of this Agreement with respect to any Plan CO issued
on its behalf as a Delinquent Bank satisfies the regulatory requirement
contained in 12 CFR § 1270.9(b) that provides that COs may be offered for sale
only to the extent the Banks are committed to take the proceeds;

(d)
the appellate process referred to in the last paragraph of Section 3 of this
Agreement will be subject to the terms of the Waiver;

(e)
no Bank will be entitled to a Plan CO in the amount of any positive net position
except to the extent its end-of-day positive net position is used to purchase a
Plan CO; and

(f) the Additional Interest will be calculated based on the principal amount of
a Plan CO, as well as any other delinquent amount paid late to the OF by the
Delinquent Bank.
6.
Representations and Warranties of the Parties



As of the date of its execution and delivery of this Agreement, each party
represents and warrants to the other parties that:


(a)    This Agreement is within such party’s powers and has been duly authorized
by all necessary corporate action.


(b)    This Agreement has been duly executed and delivered by such party and
constitutes a legal, valid and binding obligation of such party enforceable in
accordance with its terms.


7.
Termination and Amendments



(a)    This Agreement will be deemed to be effective as of the Effective Date
and will continue in full force until such time as (i) at least two-thirds (2/3)
of the Banks agree to its termination, (ii) the Finance Agency rescinds the
Finance Board’s Waiver or (iii) the Finance Agency takes any action, including
without limitation modification of the Waiver, that makes compliance by the OF
or the Banks with this Agreement not commercially reasonable.


(b)    This Agreement may be amended only in a signed writing executed and
delivered by all of the Banks and the OF. Any such amendment shall be effective
as of the effective date set forth in the amendment.


(c)This Agreement shall also be subject to termination at 11:59 p.m. on December
31, 2019, and at 11:59 p.m. on each third December 31 thereafter (“Expiration
Time”) if at least one-third (⅓) of the Banks provide notice of their respective
election to terminate to each other Bank and the OF at least one year prior to
the Expiration Time.


- 6 -

--------------------------------------------------------------------------------




Such notice shall identify with reasonable specificity the reason or reasons
such Bank wishes to terminate the Agreement at the next Expiration Time. The
Banks and the OF agree to negotiate in good faith toward the resolution of the
issues raised in the notices of termination with a view of reaching agreement on
a new agreement at or prior to the Expiration Time.




8.
Successors and Assigns



This Agreement shall be binding upon and inure to the benefit of the successors
and permitted and authorized assigns of each Bank and the OF.


9.
Governing Law; Severability



This Agreement shall be governed by the statutory and common law of the United
States and, to the extent federal law incorporates or defers to state law, the
laws (exclusive of the choice of law provisions) of the State of New York. Any
term or provision of this Agreement that is determined to be invalid or
unenforceable shall be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement.


10.
Notice



Except for any notices of payment delivered pursuant to Section 4 of this
Agreement, which shall be delivered promptly either telephonically or
electronically, any notice required or permitted to be given or made under this
Agreement, including a notice to effect a change in a party’s address for
notice, must be in writing and addressed to the other parties at the addresses
of such parties set forth beneath their signatures below, and will be deemed to
be properly given or made on the earliest of (i) actual delivery, (ii) two (2)
Business Days after being sent, with delivery charges paid by the sending party,
by a nationally recognized commercial courier service for delivery on the next
Business Day, and (iii) three (3) Business Days after being sent through the
United States Postal Service, certified mail, return receipt requested, postage
prepaid.


11.
Counterparts



This Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same agreement.


12.
Entire Agreement; Conflicts



This Agreement constitutes the entire agreement of the parties and supersedes
all prior understandings or agreements, oral or written, among the parties on
the subjects addressed in this Agreement. Nothing in this Agreement, including
without limitation the right of Banks to terminate it or the right of Banks to
withhold approval of an amendment, shall be construed to (i) conflict with or
limit the authority of the OF to carry out its duties pursuant to law, including
without limitation Finance Agency regulations; or (ii) alter the Banks’ joint
and several liability on COs, including the Plan COs issued hereunder. This
Agreement does not constitute “an agreement to obtain


- 7 -

--------------------------------------------------------------------------------




financial assistance to meet a Bank’s current obligations… due during the
quarter”, a “consolidated obligation payment plan,” an “inter-Bank assistance
agreement” or “a payment on any [CO] on behalf of another Bank” as these terms
are used in 12 CFR § 1270.10. If any applicable provision contained in the
Procedures irreconcilably conflicts with any express provision of this
Agreement, then such express provision of this Agreement shall control.


13.
No Third Party Rights Created



Nothing in this Agreement shall create or be deemed to create any rights in any
third party.


14.
Suspension of Obligations



If the Finance Agency issues any order or enters into or amends any written
agreement, that prohibits or prevents a party to this Agreement from either
being a party to this Agreement, or from performing its obligations under this
Agreement, after the Effective Date, then that party’s duty to perform its
obligations under this Agreement shall be suspended while such order by or
agreement with the Finance Agency is in effect.






[Signature Pages to Follow]


- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed, on the date(s) set forth
below, as of the day and year first above written.


Federal Home Loan Bank of Atlanta
 
Federal Home Loan Bank of Boston
President:
/s/ W. McMullan
 
President:
 /s/ Ed Hjerpe III
Date:
1/12/2017
 
Date:
12/22/2016
Address for notice:
 
 
Address for notice:
 
Wes McMullan    
 
800 Boylston St.    
1475 Peachtree St. NE
 
9th Floor        
Atlanta, GA 30309
 
Boston, MA 02199    
 
 
 
 
 
 
 
 
 
 
Federal Home Loan Bank of Chicago
 
Federal Home Loan Bank of Cincinnati
President:
/s/ Matt Feldman
 
President:
/s/ Andy Howell
Date:
12/23/2016
 
Date:
12/15/2016
Address for notice:
 
 
Address for notice:
 
200 E. Randolph Drive
 
221 East Fourth St. Suite 600    
18th Floor
 
Cincinnati, OH 45202    
Chicago, Illinois 60601
 
 
 
 
 
 
 
 
 
 
 
 
Federal Home Loan Bank of Dallas
 
Federal Home Loan Bank of Des Moines
President:
/s/ Sanjay Bhasin
 
President:
/s/ Michael L. Wilson
Date:    
December 30, 2016
 
Date:    
January 20, 2017        
Address for notice:
 
 
Address for notice:
 
8500 Freeport Pkwy South, Suite 100
 
801 Walnut Street    
Irving, Texas 75063
 
Suite 200    
Attn: General Counsel
 
Des Moines, IA 50309    
 
 
 
 
 
 
 
 
 
 
Federal Home Loan Bank of Indianapolis
 
Federal Home Loan Bank of New York    
President:
/s/ Cindy Konich
 
President:
/s/ Jose R. Gonzalez
Date:    
1/4/17    
 
Date:    
12/27/2016    
Address for notice:
 
 
Address for notice:
 
8250 Woodfield Crossing    
 
101 Park Ave.
Indianapolis, IN 46240    
 
New York, NY 10178    
 
 
 
 
 
 
 
 

                    


                        
                                                


- 9 -

--------------------------------------------------------------------------------






Federal Home Loan Bank of Pittsburgh
 
Federal Home Loan Bank of San Francisco
President:
/s/ Winthrop Watson
 
President:
/s/ J. Gregory Seibly
Date:
1/3/2017
 
Date:
December 22, 2016
Address for notice:
 
 
Address for notice:
 
601 Grant Street        
 
600 California Street
Pittsburgh, PA 15219
 
Suite 300
 
 
San Francisco, CA 94108    
 
 
 
 
 
 
 
 
 
 
Federal Home Loan Bank of Topeka
 
Office of Finance    
President:
/s/ Mark E. Yardley
 
Chief Executive Officer:
/s/John Fisk
Date:
1/9/2017
 
Date:
1/3/2017
Address for notice:
 
 
Address for notice:
 
Federal Home Loan Bank of Topeka
 
1818 Library St., Ste 200    
One Security Benefit Place, Suite 100
 
Reston, VA 20190
Topeka, KS 66606-2444        
 
 
Attn: General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 



                        


                                








- 10 -

--------------------------------------------------------------------------------






EXHIBIT A


WAIVER











































































- 11 -

--------------------------------------------------------------------------------





fhfaforexhibita01.jpg [fhfaforexhibita01.jpg]
Number:
2005-22
Date:
December 14, 2005



FEDERAL HOUSING FINANCE BOARD


Waiver Concerning the Direct Placement of Consolidated Obligations


WHEREAS, section 2A of the Federal Home Loan Bank Act (12 U.S.C. § 1422a(a)(3))
requires the Federal Housing Finance Board (Finance Board) to ensure that the
Federal Home Loan Banks (Banks) remain adequately capitalized and able to raise
funds in the capital markets to the extent consistent with ensuring the safe and
sound operation of the Banks;


WHEREAS, timely payment of all principal and interest to investors in
consolidated obligations (COs) is essential to maintain the confidence of
investors and potential investors in COs;


WHEREAS, the Federal Reserve Bank of New York will implement procedures that
will prevent a Bank or any other government sponsored enterprise from incurring
an overdraft in the accounts at the Federal Reserve Bank of New York used to pay
the principal and interest due on securities;


WHEREAS, the Banks Office of Finance (OF) serves as agent for each Bank in
remitting to the Federal Reserve Bank of New York all funds due for principal
and interest payments on COs;


WHEREAS, under 12 C.F.R. §§ 907.2 and 907.6, any party may request a waiver of a
provision, restriction, or requirement of the Finance Board regulations not
otherwise required by law if such waiver is not inconsistent with the law, does
not adversely affect any substantial existing rights and the Finance Board finds
that application of the restriction would adversely effect achievement of the
purposes of the Bank Act, or upon a showing of good cause;


WHEREAS, on October 18, 2005, the OF submitted to the Finance Board a request to
waive the prohibition on direct placement of COs in 12 C.F.R. § 966.8(c) when a
Bank has not provided to the OF by the agreed upon deadline all funds for
principal and interest payments due that day on COs, or portions of COs, for
which that Bank is the primary obligor; and


WHEREAS, Finance Board staff has reviewed the waiver request and determined that
it is consistent with the Bank Act, for good cause, and raises no legal or
safety and soundness concerns if the waiver is granted pursuant to the terms of
this resolution.


NOW, THEREFORE, IT IS RESOLVED that effective July 1, 2006, the Board of
Directors hereby waives 12 C.F.R. § 966.8(c) when direct placement of COs is
necessary to assure that the Federal Reserve Bank of New York has sufficient
funds to timely pay all principal and interest due that day on COs or portions
of COs;


- 12 -

--------------------------------------------------------------------------------





Resolution Number 2005-22
Page 2 of 2






IT IS FURTHER RESOLVED that the OF must notify the Office of Supervision no
later than 5:00 pm, eastern time, on any day it directly places a CO pursuant to
this waiver; and


IT IS FURTHER RESOLVED that the interest rate paid by the Bank that has not
remitted all the funds to the OF by the agreed upon deadline on the CO issued
pursuant to this waiver shall be at least 500 basis points above the federal
funds rate.


By the Board of Directors
of the Federal Housing Finance Board




/s/ Ronald A. Rosenfeld
Ronald A. Rosenfeld
Chairman







- 13 -

--------------------------------------------------------------------------------




EXHIBIT B
Contingency Funding Matrix1
Year
January
February
March
April
May
June
July
August
September
October
November
December
2017
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
2018
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
2019
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
2020
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
2021
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
2022
INDP
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
2023
CHIC
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
2024
DSMN
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
2025
DALL
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
2026
TPKA
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
2027
SNFR
BOST
NWYK
PITT
ATLA
CINC
INDP
CHIC
DSMN
DALL
TPKA
SNFR







1 The primary Contingency Bank shall be determined on a rotating basis each
month beginning January 2017 with the initial order and priority set forth above
(e.g., Boston shall be the Contingency Bank in January 2017, unless at that time
Boston were the Delinquent Bank, in which case New York would become the
Contingency Bank, and if New York were also a Delinquent Bank, Pittsburgh would
become the Contingency Bank, etc.). The primary Contingency Bank will be
responsible for funding any Delinquent Bank’(s) P&I obligations during the month
for which it is the designated Contingency Bank, and on the first day of the
following month the order and priority will rotate, so that the then current
primary Contingency Bank will move to the last position, the current secondary
Contingency Bank will move to the primary position, the current tertiary
Contingency Bank will move to the secondary position, etc. Following 2027, the
Primary Contingency Bank rotation will begin again at the top of the table with
the row for 2017 being applicable for 2028, 2018 being applicable for 2029 and
2019 being applicable for 2030, and so on.




